Citation Nr: 1043857	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to November 
1953. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  Timely appeals were noted 
from that decision.

Hearings on these matters were held before a Decision Review 
Officer on February 16, 2010, and before the undersigned Veterans 
Law Judge on sitting at the RO on July 21, 2010.  Copies of the 
hearing transcripts have been associated with the file.

A review of the record reflects that the Veteran also perfected 
an appeal for service connection for asbestosis in May 2009.   
Service connection for asbestosis was granted by rating decision 
dated March 2010, which represents a substantial grant of the 
benefit sought.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for bilateral 
sensorineural hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his July 2010 hearing, the Veteran indicated that he 
wished to withdraw the appeal for service connection for 
tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to service 
connection for tinnitus have been met.  38 U.S.C.A.   § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement, and 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A.               § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an 
May 2008 rating decision that denied entitlement to service 
connection for tinnitus.  The Veteran indicated on the record at 
his July 2010 hearing that he wished to withdraw his appeal with 
respect to this claim.  The Board finds that this statement 
qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 
20.204.  Accordingly, this claim will be dismissed.

ORDER

The claim of entitlement to service connection for tinnitus is 
dismissed.


REMAND

During his July 2010 hearing, the Veteran indicated that hearing 
loss was identified on employment physicals conducted by 
officials at the Philadelphia Navy Yard, where the Veteran was 
employed as a machinist.  He was also treated by a physician at 
Presbyterian Hospital in Philadelphia, Pennsylvania, for hearing 
loss.  Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact the 
Department of the Navy, the Philadelphia VA 
Medical Center, and/or any other pertinent 
organization which may hold records pertinent 
to the Veteran's employment at the now-closed 
Philadelphia Navy Yard, and request that all 
records of the Veteran's employment at that 
facility, including any and all employment 
physicals, be provided for inclusion with the 
claims folder.  If such records are deemed 
unavailable, all efforts to locate them 
should be documented the file and the Veteran 
should be so notified.

2.  After obtaining any necessary 
authorization from the Veteran, contact 
Presbyterian Hospital in Philadelphia, 
Pennsylvania, and request that all records of 
the Veteran's treatment for hearing loss at 
that facility be provided for inclusion with 
the claims folder.  If such records are 
unavailable, a negative response should be 
obtained and the Veteran should be so 
notified.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


